﻿
 
 It is an immense pleasure for me to congratulate Mr. Illueca, on behalf of my delegation, on his election to the presidency of the thirty-eighth session of the Assembly. His election is a tribute to his country and decisive proof of the profound confidence which his remarkable qualities as a skilled diplomat have inspired in his colleagues. We are convinced that he will be able to exercise the necessary skill in conducting the work of the Assembly, which has the difficult task of resolving at this session the complex issues before it. I should also like to pay a tribute to Mr. Imre Hollai of Hungary, whose efforts and devotion assured the success of the preceding session. May I also pay a particular tribute to the Secretary- General for his constant and unceasing efforts to discharge the difficult and sometimes dangerous duties incumbent upon him in safeguarding the lofty ideals on behalf of which the Organization was founded. My delegation is pleased to congratulate Saint Christopher and Nevis on its independence and most warmly welcomes its admission into the always growing family of the United Nations. We wish Saint Christopher and Nevis every success and we look forward to working in close co-operation with this country.  Every year we meet in the Assembly to review our experiences and exchange views on current international questions in order to try to determine a course of action which could promote international peace and security. We are concerned and uneasy at the extremely unfavorable situation in which the world finds itself because of the escalation of hostilities and the aggravation of tension on practically all continents. We are taking part in the work of the United Nations in the profound conviction that the Organization can and should be the best possible forum for bringing about a climate of tolerance and justice and creating the foundations for a new harmony in international relations. It is in this spirit that the Republic of Djibouti remains firmly devoted to the principles and purposes of the United Nations and that my country joins other States in proclaiming its readiness to co-operate and work in full solidarity for the success of this session. We are convinced that if all countries were more resolutely devoted to the Organization and its Charter, they could make progress towards peace and justice and that co-operation would be based on the principles of independence, equality and human dignity. Thanks to the Almighty, the Republic of Djibouti and its Government, guided by the political experience and wisdom of President Hassan Gouled Aptidon, have adopted a policy aimed at granting to all, within the available resources, the exercise of basic social, economic, political and religious rights, as well as full enjoyment of freedom. The Republic of Djibouti is resolved to create and develop the bases of its economic and social structures, in keeping with the principle of collective self-sufficiency, in order to achieve its national objectives. My Government is endeavoring to resolve the very serious economic difficulties impeding progress towards those aims. The economy of the Republic of Djibouti consists mainly of the service sector. This service economy is entirely dependent on trends in international trade, which are beyond our control. The urgent need to offset the risks of the dependence involved in this kind of economy has prompted the Government of Djibouti to launch a comprehensive programme to revitalize and modernize its tertiary sector and to create a sound foundation for the development of a productive but diversified economy by promoting new sectors, such as industry, agriculture, livestock farming and fisheries. The recent inclusion of Djibouti on the first of least developed countries emphasizes the fact that it is urgently necessary to help Djibouti overcome its economic difficulties. In order to resolve its economic problems the Government of Djibouti has decided to adopt a development strategy with various goals. The development targets of the Republic of Djibouti are set forth in the Economic and Social Guidelines Law and comprise the development of Djibouti as a major maritime port, efforts to combat poverty in urban and rural areas, industrialization and reduction of food dependence and energy dependence. If these targets are met, Djibouti will have not only the solid foundations so essential for developing its economic activities but also a better chance of reaching a level of economic viability that will enable it to contribute to efforts to achieve collective self- sufficiency, as reflected in the action being undertaken to bring about viable economic co-operation among the developing countries. The Republic of Djibouti cannot, however, successfully carry out this development strategy solely by its own means, without the financial, material and technical support of the international community. In this connection the Government of the Republic is organizing a pledging conference, to be held in the city of Djibouti from 21 to 23 November 1983, in order to set out its development programme and its financing needs in the hope of winning the support of Member States and international organizations. The Republic of Djibouti is pinning all its hopes on the success of this conference for the launching of its socio-economic development programme and the consolidation of its national independence. The implementation of its development programme will also help Djibouti to play a full regional and international role in efforts to promote peace and stability. I now turn to the question of refugees. Efforts to find a solution to this problem have always been a major concern for my Government, since there is practically no capacity to absorb refugees in Djibouti. The actions now being taken as a result of an agreement between the Governments of Djibouti and Ethiopia and the United Nations High Commissioner for Refugees in order to find a lasting solution to the refugee problem are encouraging. Repatriation freely consented to by refugees is the most appropriate solution. The process of repatriation on a strictly voluntary basis is backed up by a programme to rehabilitate refugees in their countries of origin. The programme is spread over several months. Initial operations started on 19 September 1983, and 700 refugees have already been resettled in their villages of origin. Since the achievement of our own objectives has taught us to coexist with all countries in a genuine spirit of co-operation and understanding, we are equally devoted to the principle of good-neighborliness, and we reaffirm our desire to maintain a prudent policy of positive neutrality in our international relations. We respect and fully support the tireless efforts being made by the Movement of Non-Aligned Countries to preserve the principles and fundamental ideals on which it was founded, in the teeth of the constant tensions engendered by the international crisis. We are convinced that these ideals are in complete harmony with the principles to which the non-aligned countries intend to adhere both nationally and internationally. We call upon all countries to respect the sovereign and inalienable rights of other countries which are free to choose, without foreign influence, the nature of their political, economic and social systems, as well as the kind of relations they want to have with other States and international organizations. We vigorously oppose and condemn the oppression of one people by another and the denial of the exercise of the fundamental rights of a people. We equally condemn all policies of segregation and racism, including Zionism, racial discrimination and apartheid. We are deeply concerned by the constant rivalry between the super-Powers, which are vying for various spheres of influence in many parts of the world. We are convinced that this rivalry fosters tension in these areas, and we make a pressing appeal to them to refrain from undertaking any actions and initiatives which would aggravate an already extremely perilous international situation. Regarding the international economy, the events of recent years have increased the tensions which beset international economic relations, and we are very concerned about the deterioration of the world economic situation. The speed and extent of the effects of the deterioration of the international economic situation have taken on catastrophic proportions and threaten the peace and stability of the most seriously affected regions. To face the present difficulties affecting the world economy and the structural and adjustment problems in all sectors of the national economy, we must seek the best possible way of working out a new order of international economic relations which will help to promote economic and social stability. No one can gainsay the vital need for economic recovery at a time when three quarters of the world population are in an extremely difficult economic situation, with very dubious economic prospects, and when one third of this population live in a state of poverty and deprivation. The world cannot stand idly by while vast human and material resources are wasted on the arms race. There can be no equitable and viable system of international economic co-operation without a radical change in existing structures. Furthermore, the countries of the third world can no longer accept a status which does not involve them on an equal footing in world efforts to promote genuine economic development in conditions of stability that will give every citizen of these countries the opportunity and the right to enjoy a decent social, economic and political life. The crisis at present besetting the world has highlighted the interdependence of nations, and growth can be ensured only through close international co-operation. The Republic of Djibouti is convinced that only joint action on the part of all countries will make it possible to restructure the world economy and to establish more equitable and sound relations. We are very pleased to see that the international community has been pursuing a constructive and serious dialogue in various international forums in various capitals and other important cities of the world, as part of those efforts designed to resolve equitably the difficulties in international economic systems. We are convinced that the Seventh Conference of Heads of State or Government of Non-Aligned Countries, which was held at New Delhi in March 1983, the Fifth Ministerial Meeting of the Group of 77, at Buenos Aires in April, the Summit of Industrialized Nations at Williamsburg the following month and the sixth session of the United Nations Conference on Trade and Development, at Belgrade in June, have all provided excellent opportunities for seeking better solutions to the international economic crisis. Despite all these valuable efforts, we have noted that the prospects for economic recovery are not very encouraging, particularly in the developing countries, and even less in the least developed countries. Nevertheless, we have not lost hope. In this connection, we would like to give our full support to a positive, world-wide dialogue designed to evolve a concerted and global programme of action which could revitalize the world economy and give it new impetus, while at the same time contributing to the accelerated development of the countries of the third world. I turn now to the Horn of Africa. Since independence the Republic of Djibouti has always felt that only dialogue among the parties involved could establish a peace process in that region and has observed a constructive neutrality in this conflict. We have supported all efforts to bring about direct negotiations between the belligerents. We remain convinced that it is only dialogue among the parties to the conflict which will make it possible to reduce tensions and to find a just and peaceful solution to the problems which prevail in that region. As to the region of the Indian Ocean, the Republic of Djibouti, a littoral State, is particularly concerned at the growth of tension in that part of the world. The Republic of Djibouti attaches great importance to the aim of making the Indian Ocean a zone of peace because we are aware of the security questions raised by that concept, particularly for the littoral and hinterland States. This is why we fully support the desire expressed by these States as well as by other peace-loving countries which intend to turn the Indian Ocean into a zone of peace, as clearly provided in the pertinent resolutions of the General Assembly. We commend the efforts of the Hoc Committee on the Indian Ocean to convene the Conference on the Indian Ocean at Colombo in the near future. In this respect, we should once again like to make an appeal to all Member States to co-operate in ensuring the success of this Conference. The situation in the Middle East continues to threaten the stability of the countries in the region, as well as international peace and security. The premeditated actions of the Israeli aggressors against Arab countries and the Palestinian people have taken on alarming dimensions which have unmasked the true face of Zionism. Israel, protected by its faithful allies, has not balked at committing increasing acts of violence against the inhabitants of the occupied Arab territories, particularly by pursuing its expansionist policies by setting up illegal colonies and by endeavoring to modify the status of the Holy City of Jerusalem. It is extremely regrettable that all solutions hitherto proposed to resolve the crisis in the Middle East have not touched the root of the problem of the Middle East. The entire world is convinced that there can be no just and lasting peace in the Middle East as long as the inalienable rights of the Palestinian people are not fully recognized and exercised, including its right to return to its homeland and to establish its own independent Palestinian state. All the efforts to resolve peacefully the question of the Middle East should involve the full association of the PLO, the sole legitimate representative of the Palestinian people, in all negotiations which directly or indirectly affect the fate of the Palestinians. The final declaration of the Third Islamic Summit Conference, which was held at Mecca-Taif in January 1981, as well as the peace plan adopted at the Twelfth Arab Summit Conference, in September 1982 at Fez,'" indicate how anxious the Arab and Islamic world is to find a peaceful solution to the problem of the Middle East. This plan takes into account the real intentions of the Arab and Muslim peoples and is in harmony with the resolutions of the United Nations on the question of Palestine. In view of this situation and all the peace efforts, the Security Council should meet its responsibilities towards the Palestinian people and make the necessary arrangements to endorse and to follow up the Geneva Declaration on Palestine and the Programme of Action adopted at the International Conference on the Question of Palestine held in September." Lebanon is agony, seeing its sons dying in a war which is not of its own making. The situation which prevails in this country is, simply, the obvious consequence of the repeated aggression to which this State has been subjected. The whole of international opinion has many times condemned Israel's efforts to undermine Lebanese sovereignty. We stand aghast at the magnitude of the bloody events which are destroying the human and material resources of Lebanon. We stand amazed at the interference which has plunged this country into the shadows. It is high time that the voice of wisdom prevailed and that the carnage was ended. It is high time for ail sides to take into account the major and legitimate interests of the Lebanese people. We welcome the efforts made by the Kingdom of Saudi Arabia together with the Lebanese and Syrian brothers which have led to a cease-fire. It is our hope and our desire that this laudable action will be crowned with success and that these efforts will make it possible to resolve the Palestinian problem and will lead to lasting peace and stability in the Middle East. The Republic of Djibouti, which supports all efforts at negotiation and dialogue, is fiercely opposed to all those who want to use this tragic situation as a pretext for splitting up this State. Lebanon must preserve its integrity; Lebanon must maintain its sovereignty; Lebanon is one and indivisible. We are extremely troubled by the fact that the conflict between Iran and Iraq continues. This has inevitably resulted not only in a depletion of the material and human resources of those two fraternal Islamic countries, but in a threat to peace and security in that region and in the rest of the world. Once again we reiterate our full support for the efforts and the good offices of the United Nations, the Movement of Non-Aligned Countries, the Organization of the Islamic Conference and the Gulf Co-operation Council in the search for a peaceful solution to this unhappy problem. We urge them once again to redouble their efforts to reach a cease-fire agreement which will make it possible to re-establish peace in that region. We wish to pay a tribute to the Government of Iraq for having taken the positive initiative of proposing a suspension of military operations against Iran and ending the war. We urge the other party to undertake the same commitment. We appeal to those two fraternal Islamic countries to realize the need to resolve their disputes in accordance with the principles of the Islamic fraternity and the solidarity of States members of the Movement of Non-Aligned Countries, in order to prevent any further bloodshed and destruction. The prevailing situation in southern Africa is a subject of grave concern to the international community and, more specifically, to Africa. The constant tensions and conflicts in this region cannot be eliminated as long as the apartheid system of South Africa is not abolished and as long as Namibia is not completely rid of the illegal occupation of the South African regime. Maintaining its intransigent attitude, the Pretoria regime has not changed its policies or its methods of repression of the African majority in South Africa. Although it has been an object of universal censure, the Pretoria regime continues to defy international public opinion, as well as the relevant resolutions of the United Nations. We are profoundly convinced and persuaded that no peaceful change can take place until global economic sanctions are imposed as part of a concerted international plan and until a total embargo on weapons is rigorously applied against South Africa, in accordance with the recommendations of the International Conference on Sanctions against South Africa, which was held in Paris in May 1981." The deadlock in Namibia may well have unfortunate repercussions and may permanently endanger peace and security in that region. It has become clear that the South African regime is no longer prepared to accept a negotiated settlement of the Namibian question on the basis of the implementation by the United Nations of Security Council resolution 435 (1978), including the organization of free and fair elections in Namibia under the supervision and control of the United Nations. Despite the intensive consultations aimed at facilitating the speedy execution of the United Nations plan for the independence of Namibia, South Africa is deliberately trying to deflect the attention of the world public from these objectives and unilaterally puts forward unacceptable pre-conditions in order to thwart any efforts and to prolong the negotiation process which is supposed to lead to the independence of Namibia under the aegis of SWAPO, the sole legitimate representative of the Namibian people. It is regrettable that the Security Council cannot fulfill its basic responsibility by preventing South Africa from continuing to subject the Namibian people to this barbaric treatment and consolidating its policy of occupation of the Namibian territory. We condemn the criminal acts of terrorism and armed aggression of South Africa against the independent States surrounding it, that is, the front-line States. The tragedy in Chad has, to our great regret, become a dangerous situation which may well threaten peace and security in Africa. We have been following with grave concern and great exasperation the vicissitudes of this ill-fated and fratricidal war, which is draining the material and human resources of that country and destroying the infrastructure so necessary to it. We are alarmed at the escalation of the conflict which continues to prolong the suffering of the people of Chad and which may well lead to a serious conflict that could take on unforeseeable dimensions. We consider that any initiative on Chad must be aimed at achieving an immediate cease-fire and the withdrawal of foreign troops to make it possible for the various factions among the people of Chad to become reconciled and to repair the damage done. We urge these factions to work together to bring about the national reconciliation that would provide a sound foundation for lasting peace in Chad. We insist that any agreement concerning the people of Chad should protect them from any intervention, interference or domination from abroad. Regarding Western Sahara, we reaffirm the right of the Sahraoui people to self-determination. In this connection we welcome the efforts of the OAU to promote a just and final settlement of the problem of Western Sahara. We urge the members of the Implementation Committee, together with the parties to the conflict and in co-operation with the United Nations, to take all the necessary steps to ensure that the recommendations of the OAU are properly applied. It is our hope that the recent diplomatic efforts which have been relentlessly pursued by the Maghreb States will also make an effective contribution to what is already being done by the OAU and the United Nations to resolve the question of Western Sahara. The situation in Afghanistan is a subject of grave concern to us ail, and a solution must be found for this crisis. We profoundly regret the fact that the occupying Power has as yet not seen fit to comply with the provisions of General Assembly resolution 37/37. In that resolution the vast majority of the international community called for the immediate withdrawal of foreign troops from Afghanistan. Military intervention and domination have created a tragic situation in Afghanistan, threatening peace and security in that part of the world and thus contributing to the deterioration in international relations. The continuing presence of these forces has created a precedent jeopardizing the principles of non-intervention and noninterference, as well as the independence, sovereignty, territorial integrity and non-aligned status of the States of the region. We are convinced that the only way to put an end to the tragedy of Afghanistan is to respect those principles and to call for the immediate withdrawal of all foreign troops from Afghanistan so that the people of that country may once again enjoy the right to choose their own political, economic and social system free from outside intervention and so that the Afghan refugees may return freely to their homes in peace and in dignity. The situation in Kampuchea has not changed, despite repeated appeals by the international community and the General Assembly for a speedy, comprehensive settlement of this conflict. The Republic of Djibouti reiterates that it is essential for all foreign forces to withdraw from Kampuchea and that there should be an overall political settlement of this question. With regard to the question of Korea, the Government of Djibouti is firmly convinced that inter-Korean negotiations are the only political course for that country to follow. It is essential that this dialogue, in which neither party imposes its views on the others, be resumed as quickly as possible, given the urgent need to reduce present tensions, to re-establish trust between the parties and to bring about a lasting peace in the Korean peninsula. In conclusion, we hope and trust that peace and prosperity will prevail over tension and war. The Assembly, we are quite certain, will respond to the hopes of millions of human beings who wish to build the future of their nation in peace and to construct a better world, where human life will be more real, more concrete. Human beings, wherever they may be, have not been put on earth to make war but to enjoy peace in justice and equality. Compromise, dialogue and co-operation should be our guiding values in helping us to break the equilibrium of terror and fear. We must all concert our efforts and our actions in order to realize the legitimate aspirations of our peoples.
